UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6927


ALPHONZA LEONARD PHILLIP THOMAS, III,

                    Petitioner - Appellant,

             v.

FRANK L. PERRY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:16-cv-00524-TDS-JEP)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonza Leonard Phillip Thomas, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alphonza Leonard Phillip Thomas, III, seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying Thomas’ 28 U.S.C.

§ 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on November 16, 2016. The

notice of appeal was filed, at the earliest, on July 19, 2017. * Because Thomas failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                              2